ORDER

PER CURIAM.
Antoine Echols (“Echols”), a federal inmate in Pekin, Illinois, appeals from the dismissal of his cause of action in which he alleged the Pine Lawn Police Department violated his due process rights by mishandling property seized from him in 1992 pursuant to two search warrants. We find no error and affirm in that his claim was not filed within the statute of limitations.
Echols’ appeal presents no error of law. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).